Name: Council Directive 66/454/EEC of 28 July 1966 amending Article 22 of the Council Directive of 26 January 1965 on the approximation of provisions laid down by law, regulation or administrative action relating to proprietary medicinal products
 Type: Directive
 Subject Matter: European construction;  European Union law;  marketing;  health
 Date Published: 1966-08-05

 Avis juridique important|31966L0454Council Directive 66/454/EEC of 28 July 1966 amending Article 22 of the Council Directive of 26 January 1965 on the approximation of provisions laid down by law, regulation or administrative action relating to proprietary medicinal products Official Journal 144 , 05/08/1966 P. 2658 - 2658 Finnish special edition: Chapter 13 Volume 1 P. 0085 Danish special edition: Series I Chapter 1965-1966 P. 0148 Swedish special edition: Chapter 13 Volume 1 P. 0085 English special edition: Series I Chapter 1965-1966 P. 0168 - 0168COUNCIL DIRECTIVE of 28 July 1966 amending Article 22 of the Council Directive of 26 January 1965 on the approximation of provisions laid down by law, regulation or administrative action relating to proprietary medicinal products (66/454/EEC) THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the Council Directive of 26 January 1965 on the approximation of provisions laid down by law, regulation or administrative action relating to proprietary medicinal products 1; Having regard to the proposal from the Commission; Whereas, in view of the progress of work, it is necessary to extend the time limit laid down in Article 22 of the Directive of 26 January 1965; HAS ADOPTED THIS DIRECTIVE: Article 1 The time limit laid down in Article 22 of the Council Directive of 26 January 1965 shall be extended until 31 December 1966. Article 2 This Directive is addressed to the Member States. Done at Brussels, 28 July 1966. For the Council The President S.A. POSTHUMUS 1 OJ No 22, 9.2.1965, p. 369/65.